Case: 10-50515 Document: 00511332504 Page: 1 Date Filed: 12/27/2010




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                         December 27, 2010

                                     No. 10-50515                           Lyle W. Cayce
                                   Summary Calendar                              Clerk



EUGENE REED,

                                                   Plaintiff-Appellant
v.

TEXAS DEPARTMENT OF TRANSPORTATION,

                                                   Defendant-Appellee




                    Appeal from the United States District Court
                         for the Western District of Texas
                              USDC No. 1:09-CV-381


Before WIENER, PRADO, and OWEN, Circuit Judges.
PER CURIAM:*
       Plaintiff-Appellant Eugene Reed appeals the district court’s grant of the
Motion for Summary Judgment filed by Defendant-Appellee Texas Department
of Transportation (“DOTD”), dismissing Reed’s employment discrimination
action grounded in disparate treatment on the basis of race. We have reviewed
the entire record on appeal, including the briefs of the parties and the applicable




       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
    Case: 10-50515 Document: 00511332504 Page: 2 Date Filed: 12/27/2010



                                 No. 10-50515

law as presented therein and as independently determined, and are satisfied
that the judgment of the district court should be, and hereby is,
AFFIRMED.




                                       2